     Case 1:17-cv-03348 Document 12 Filed 09/30/20 Page 1 of 8 PageID #: 64



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

ALONZO JOHNSON,

      Plaintiff,

v.                                         CIVIL ACTION NO. 1:17-03348

DENTIST ANTHONY WILLIAMS,

      Defendant.

                       MEMORANDUM OPINION AND ORDER

      By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).       Magistrate Judge Aboulhosn submitted to

the court his Proposed Findings and Recommendation (“PF&R”) on

April 14, 2020, in which he recommended that the court DENY

plaintiff’s Application to Proceed without Prepayment of Fees

and Costs, DISMISS plaintiff’s Complaint, and remove this matter

from the court’s docket.        (See ECF No. 10.)

      In accordance with the provisions of 28 U.S.C. § 636(b),

plaintiff was allotted fourteen days and three mailing days in

which to file any objections to Magistrate Judge Aboulhosn’s

Findings and Recommendation.        The failure of any party to file

such objections within the time allowed constitutes a waiver of

such party’s right to a de novo review by this court.              Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).
      Case 1:17-cv-03348 Document 12 Filed 09/30/20 Page 2 of 8 PageID #: 65



       Plaintiff timely filed objections.

I.     Factual Background

       Plaintiff alleges that on February 10, 2017, while he was

incarcerated at FCI McDowell, he received dental care that he

did not want at the hands of defendant, dentist Anthony

Williams.      Specifically, defendant “placed a false covering on

Plaintiff’s upper tooth and . . . shaved [his] three bottom

teeth.”     (ECF No. 4, at 4.)      Plaintiff requests $300,000 (or

$200,000 in settlement) and an apology.            He also requests that

defendant “be stricken from his practice for 15 yrs,” which is

“the remainder of [plaintiff’s] sentence.”            (Id. at 5.)

       Plaintiff unsuccessfully pursued an administrative remedy;

he also filed a claim with the Bureau of Prisons, which was

denied.     (Id. at 6-16.)     On July 14, 2017, plaintiff filed this

complaint and application to proceed without payment of fees and

costs in this court.        (See ECF Nos. 4-5.)      Plaintiff listed no

defendants other than dentist Anthony Williams, whom he alleges

is an independent contractor.          (See ECF No. 4, at 5.)

II.    Standard of Review of Pro Se Objections

       Pursuant to Fed. R. Civ. P. 72(b), the court must “make a

de novo determination upon the record . . . of any portion of

the magistrate judge's disposition to which specific written

objection has been made.”         However, the court is not required to

review, under a de novo or any other standard, the factual or

                                        2
   Case 1:17-cv-03348 Document 12 Filed 09/30/20 Page 3 of 8 PageID #: 66



legal conclusions of the magistrate judge as to those portions

of the findings or recommendation to which no objections are

addressed.   See Thomas v. Arn, 474 U.S. 140, 149–50 (1985).

Furthermore, de novo review is not required and is unnecessary

“when a party makes general and conclusory objections that do

not direct the court to a specific error in the magistrate's

proposed findings and recommendations.”         Orpiano v. Johnson, 687

F.2d 44, 47–48 (4th Cir. 1982); see also United States v.

Midgette, 478 F.3d 616, 622 (4th Cir. 2007) (“[T]o preserve for

appeal an issue in a magistrate judge's report, a party must

object to the finding or recommendation on that issue with

sufficient specificity so as reasonably to alert the district

court of the true ground for the objection.”); McPherson v.

Astrue, 605 F. Supp. 2d 744, 749 (S.D.W. Va. 2009) (“[F]ailure

to file a specific objection constitutes a waiver of the right

to de novo review.”).

     “A document filed pro se is ‘to be liberally construed.’”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).        Specifically as to objections

to a PF&R, courts are “under an obligation to read a pro se

litigant’s objections broadly rather than narrowly.”           Beck v.

Comm’r of Internal Revenue Serv., 1997 WL 625499, at *1-2

(W.D.N.C. June 20, 1997) (citing Orpiano, 687 F.2d at 48).

However, objections that are “unresponsive to the reasoning

                                     3
   Case 1:17-cv-03348 Document 12 Filed 09/30/20 Page 4 of 8 PageID #: 67



contained in the PF&R” are irrelevant and must be overruled.

Kesterson v. Toler, 2009 WL 2060090, at *1 (S.D.W. Va. July 7,

2009) (citing Orpiano, 687 F.2d at 47).

III. Plaintiff’s Objections

     Plaintiff sets forth 13 objections to the PF&R, but only

four of them can be considered responsive to the PF&R

(objections 4, 9, 10, and 12).       In his objections, plaintiff

also asks the court to (1) grant him leave to amend his

complaint; (2) assign counsel to him; (3) “grant his Application

to Proceed Without Payment”; and (4) “grant [his] Complaint.”

(ECF No. 11.)

       A. Objection No. 4

     Plaintiff says that his due process rights were violated

when he did not receive instructions from the Magistrate Judge

“of the proper way to file a Civil Claim” and that, as a result,

his claim is now time-barred.       (ECF No. 11.)     Plaintiff has no

due process right to the court’s legal advice in how to best

pursue his alleged injuries.      It is not the court’s

responsibility to ensure that plaintiff presents his claim

appropriately to ensure that it is not time-barred.           That

plaintiff may now be time-barred from seeking alternative

remedies to his Bivens claim is simply not a valid objection.

     This objection is OVERRULED.



                                     4
   Case 1:17-cv-03348 Document 12 Filed 09/30/20 Page 5 of 8 PageID #: 68



          B. Objection No. 9

       Plaintiff objects that the Magistrate Judge “never denied

[his] complaint on the merits, to which no reasonable jury

would.”    (ECF No. 11.)   This objection assumes that plaintiff

states a valid Bivens claim that can be adjudicated on the

merits.    Unfortunately for plaintiff, he does not.

       This objection is OVERRULED.

          C. Objection No. 10

       Plaintiff says that the dismissal of his complaint would be

“a complete injustice and both cruel and unusual.”           (ECF No.

11.)    This is presumably an objection to the overall finding in

the PF&R that plaintiff fails to state a Bivens claim.            The

court has reviewed Magistrate Judge Aboulhosn’s analysis of

whether plaintiff states a Bivens claim, and the court agrees

that he does not.    The PF&R correctly applies Holly v. Scott,

434 F.3d 287 (4th Cir. 2006) to this case.         As in that case,

“even if there did exist circumstances where a private party

could be subject to liability under Bivens, this case does not

present them.”    Id. 294.     And this is likewise “not a

circumstance under which the extension of a judicially implied

remedy is appropriate.”      Id. 297.    And just as Mr. Holly had

“alternative—and arguably superior—causes of action against

defendants under the state law of negligence,” id. at 295, so



                                     5
     Case 1:17-cv-03348 Document 12 Filed 09/30/20 Page 6 of 8 PageID #: 69



too here, plaintiff had a potential remedy under West Virginia

state law for medical negligence. 1

      As defendant does not state a specific objection to the

analysis in the PF&R, explaining why the court should not accept

it, the court finds further discussion unnecessary.

      This objection is OVERRULED.

         D. Objection No. 12

      This objection suggests that Magistrate Judge Aboulhosn did

not construe the allegations in his pro se complaint liberally.

Defendant cites the case that the PF&R itself cites in footnote

1:   Haines v. Kerner, 404 U.S. 519 (1972).          In footnote 1,

Magistrate Judge Aboulhosn says that he would apply this liberal

standard to plaintiff’s complaint, and it appears that he did.

Thus, this objection lacks merit.

      This objection is OVERRULED.




1
 The court also finds Minneci v. Pollard, 565 U.S. 118 (2012)
instructive. There, the Supreme Court explained that “the
question is whether, in general, state tort law remedies provide
roughly similar incentives for potential defendants to comply
with the Eighth Amendment while also providing roughly similar
compensation to victims of violations.” Id. at 130. The Court
dismissed Mr. Pollard’s Bivens claim “primarily because [his]
Eighth Amendment claim focuse[d] upon a kind of conduct that
typically falls within the scope of traditional state tort law.”
Id. at 125.


                                       6
      Case 1:17-cv-03348 Document 12 Filed 09/30/20 Page 7 of 8 PageID #: 70



            E. Request for Leave to Amend

       The court denies plaintiff’s request for leave to amend

because it appears from a review of the record amendment would

be futile.      Plaintiff has not shown how he can amend his

complaint to state a valid Bivens claim against an independent

contractor dentist for a claim that plaintiff could have brought

under state law.

            F. Requests That the Court Assign Counsel, Grant Leave to
               Proceed without Payment, and Grant the Complaint

       In light of the court’s agreement with the PF&R and

adoption of its findings and recommendation, the court denies

these requests as moot.

IV.    Conclusion

       The court adopts the Findings and Recommendation of

Magistrate Judge Aboulhosn as follows:

       1.     Plaintiff’s Application to Proceed without Prepayment

              of Fees and Costs (ECF No. 5) is DENIED;

       2.     Plaintiff’s complaint (ECF No. 4) is DISMISSED; and

       3.     The Clerk is directed to remove this case from the

              court’s active docket.

       The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

       IT IS SO ORDERED this 30th day of September, 2020.


                                        7
Case 1:17-cv-03348 Document 12 Filed 09/30/20 Page 8 of 8 PageID #: 71



                               ENTER:


                                David A. Faber
                                Senior United States District Judge




                                  8
